DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 20 is/are objected to because of the following informalities: The acronym FGPSO needs to be defined. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-8, 11, 13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0211684 (Santos) in view of U.S. Patent Application Publication No. 2017/0130901 (Sloan).  

Re. claims 1 and 11: Santos discloses a system for transporting natural gas, the system comprising: a loading facility (410i, see, for example, figure 4i) operable to receive, compress, and chill natural gas to a temperature at or below 00C (32°F) and a pressure at or above 8,274 kPa (1,200 pounds per square inch ("psi")) while maintaining the natural gas in a gaseous state, the loading facility further operable to transfer the chilled compressed natural gas ("CNG") at a constant flowrate while maintaining the chilled CNG in a gaseous state at or below 00C (32°F) and at or above 8,274 kPa (1,200 psi); a first storage system (441i) operable to receive chilled CNG from the loading facility at the constant flowrate, store the chilled CNG, and transfer the chilled CNG while maintaining the chilled CNG in a gaseous state at or below 00C (32°F) and at or above 8,274 kPa (1,200 psi); a second storage system (442i) operable to receive and store the chilled CNG while maintaining the chilled CNG in a gaseous state at or below 00C (32°F) and at or above 8,274 kPa (1,200 psi); a CNG carrier (420i) operable to receive chilled CNG from the first storage system, transport the chilled CNG, and transfer the chilled CNG to the second storage system while maintaining the chilled CNG in a gaseous state at or below 00C (32°F) and at or above 8,274 kPa (1,200 psi); and wherein the system is sized such that the constant flowrate from the loading facility to the first storage system is maintained without interruption. 
Santos discloses a system for transporting natural gas, but Santos does not particularly disclose operational temperatures or pressures.  
Sloan teaches typical operational temperatures (-40 F to 180 F) and pressures (3600 psig) for CNG ([0054], 7th and 8th sentences).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have operated the system disclosed by Santos at the operational temperatures and pressures of Sloan. The particular ranges of temperatures and pressures utilized would have been a matter of design and would have been determined using gas laws such as the ideal gas law, Charles Law and Boyles Law. Obviously, having a constant flow rate throughout the system would be advantageous and beneficial because it would facilitate efficient operation of the system. 
Claims 3 and 13: Santos discloses wherein the first storage system is located onshore.  
Re. claims 5 and 15: Santos discloses wherein the loading facility is located onshore.  
Re. claim 6: Santos further discloses an offloading facility operable to receive, heat, decompress, and offload the chilled CNG into a pipeline, wherein the second storage system is further operable to transfer the chilled CNG to the offloading facility (figure 6a).  
Re. claims 7 and 17: Santos inherently discloses wherein the system is sized such that a constant flowrate from the second storage system to the offloading facility is maintained without interruption.  
Re. claims 8 and 18: Santos discloses wherein the second storage system and the offloading facility are both located onshore or the second storage system and the offloading facility are both located offshore (see, for example, figure 4i).  

Claim(s) 1, 2, 4, 6, 9, 10, 11, 12, 14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0000252 (Morris; provided to the Office by Applicant in an IDS).  
Re. claims 1, 10 and 11: Morris discloses a system for transporting natural gas, the system comprising: a loading facility (42) operable to receive, compress, and chill natural gas to a temperature at or below 00C (32°F) and a pressure at or above 8,274 kPa (1,200 pounds per square inch ("psi")) ([0053], fourth sentence; see also claims 1, 3, 14 and 16) while maintaining the natural gas in a gaseous state, the loading facility further operable to transfer the natural gas while maintaining the natural gas in a gaseous state at or below 00C (32°F) and at or above 8,274 kPa (1,200 psi); a first storage system (figure 2, 43) operable to receive natural gas from the loading facility at a predetermined flowrate, store the natural gas, and transfer the natural gas while maintaining the natural gas in a gaseous state at or below 00C (32°F) and at or above 8,274 kPa (1,200 psi); a second storage system (45) operable to receive and store the chilled CNG while maintaining the natural gas in a gaseous state at or below 00C (32°F) and at or above 8,274 kPa (1,200 psi); a natural gas carrier (44) operable to receive natural gas from the first storage system, transport the chilled CNG, and transfer the natural gas to the second storage system while maintaining the natural gas in a gaseous state at or below 00C (32°F) and at or above 8,274 kPa (1,200 psi). Note that Morris’ system is operable with either LNG (figure 2) or CNG (figure 3). It would have been obvious to a person having ordinary skill in the art to utilize features from at least figures 2 and 3 to achieve the objective of transporting natural gas ([0090] “As another example, each feature of one embodiment can be mixed and matched with other features shown in other embodiments. Features and processes known to those of ordinary skill may similarly be incorporated as desired. Additionally and obviously, features may be added or subtracted as desired.”). [emphasis added]
Morris’ system inherently discloses flow of natural gas but does not specifically disclose constant flowrates throughout the system and its components. It would have been obvious to a person having ordinary skill in the art at the time of the invention to operate Morris’ system at constant flowrates as opposed to variable or intermittent flowrates. Obviously, having a constant flow rate throughout the system would be advantageous and beneficial because it would facilitate efficient operation of the system.
Re. claims 2 and 12: Morris discloses wherein the first storage system could be a barge (14, figure 1A ) which is located offshore.  
Re. claims 4 and 14: Morris discloses wherein the loading facility is located offshore ([0014] “provided herein are exemplary embodiments directed to systems and methods that utilize modularized storage and process equipment scalably configurable for floating service vessels, platforms, and transport vessels”. [emphasis added] 
Re. claim 6: Morris further discloses an offloading facility (55-59, figure 3) operable to receive, heat, decompress, and offload the chilled CNG into a pipeline (26), wherein the second storage system (45, figure 2) is further operable to transfer the chilled CNG to the offloading facility.  
Re. claim 9: Morris discloses wherein a second storage system (20) is located offshore and the offloading facility (24, 25 26) is located onshore.
Re. claim 19: Morris discloses wherein the second storage system (20, figure 1A) is located offshore and the offloading facility (25, figure 1A) is located onshore.  
Re. claim 20: Morris discloses wherein the loading facility and the first storage system are both located on an FGPSO ([0014] “provided herein are exemplary embodiments directed to systems and methods that utilize modularized storage and process equipment scalably configurable for floating service vessels, platforms, and transport vessels”. [emphasis added]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
1.) U.S. Patent No. 3,232,725 (Secord et al.), which discloses a method of storing natural gas for transport. 
2.) U.S. Patent No. 4,846,088 (Fanse et al.), which discloses a system for transporting compressed gas over water. 
3.) U.S. Patent No. 5,912,424 (Judkins et al.), which discloses a gas storage and delivery system. 
4.) U.S. Patent No. 6,932,121 (Shivers, III), which discloses a method for offloading and storage of liquefied compressed natural gas. 
5.) U.S. Patent No. 7,155,918 (Shivers, III), which discloses a system for processing and transporting compressed natural gas. 
6.) U.S. Patent No. 7,240,498 (Shivers, III), which discloses a method for transporting and unloading of compressed natural gas. 
7.) U.S. Patent No. 8,402,983 (Harland et al.), which discloses a gas distribution system. 
8.) U.S. Patent No. 9,109,571 (Schimp), which discloses a compressed gas storage and collection apparatus. 
9.) U.S. Patent Application Publication No. 2003/0061820 (Bishop), which discloses an apparatus for loading compressed gas.  
10.) U.S. Patent Application Publication No. 2004/0140100 (Wijngaarden et al.), which discloses marginal gas transport in offshore production. 
11.) U.S. Patent Application Publication No. 2014/0299039 (Trollux), which discloses a shipping method for gas storage and import.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758. The examiner can normally be reached Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753